Citation Nr: 1144262	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  03-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in October 2006.

The Board remanded the Veteran's claim for additional development in February 2008 and May 2010.  


FINDING OF FACT

The Veteran has PTSD that is attributable to military service.  


CONCLUSION OF LAW

The Veteran has PTSD that is the result of active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has PTSD due to his service in the Republic of Vietnam.  During a personal hearing in October 2006, the Veteran testified that on or about June 1969, he witnessed a fatal helicopter crash while he was attached to the 335th Assault Helicopter Battalion in Long Binh, Vietnam.  He further testified that the Viet Cong sabotaged helicopters and killed several soldiers in June 1971 during guard duty in Can Tho, Vietnam when he was attached to the 1st Aviation Brigade of the 235th Helicopter Assault Platoon.  The Veteran also submitted a stressor statement in March 2002 and indicated that he witnessed a helicopter crash which resulted in fatalities and he reported that he saw a guard shoot a child carrying a hand grenade. 

The Veteran's service separation form shows that he served in the Republic of Vietnam from March 1971 to January 1972.  The Veteran received the National Defense Service Medal, Vietnam Service Medal, and the Vietnam Campaign Medal.  The Veteran's personnel records show that he served with the 335th Aviation Company, 191st Assault Helicopter Company, and 18th Aviation Company during his service in Vietnam.  

The RO attempted to verify the Veteran's stressors with the United States Army and Joint Services Records Research Center (JSRRC).  In March 2008, the JSRRC requested additional clarification of the Veteran's stressors.  In February 2009, the RO requested that the Veteran provide additional information concerning his stressors.  However, the Veteran failed to provide any response to the RO's request and the JSRRC was unable to verify his stressors.  

VA outpatient treatment reports associated with the claims file show that the Veteran began receiving treatment for PTSD in May 2005.  In September 2005, the Veteran reported that he experiences nightmares of hand to hand combat while on guard duty and of being sabotaged by the Viet Cong while on guard duty.  In October 2006, the Veteran reported that he served with the 1st Aviation Brigade 335th Helicopter Assault and the 235th Helicopter Assault Company 1st Aviation Brigade.  He stated that he was a door gunner and had to retrieve many American soldiers' bodies and he indicated that he also saw many enemy bodies.  In September 2009, the Veteran completed a battery of psychological questionnaires which was interpreted by a therapist who diagnosed the Veteran with PTSD.  Records dated through May 2010 show that the Veteran continued to seek treatment for PTSD.

At a June 2010 VA psychiatric examination, the Veteran reported that he was unable to recall his Vietnam experience and had spent thirty-eight years trying to forget his experiences in Vietnam.  He reported that he had nightmares but he was unable to recall the content.  The examiner indicated that the Veteran was cooperative but unable to recall specific trauma or events.  Following a mental status examination, the examiner diagnosed the Veteran with substance induced mood disorder, alcohol dependence, cannabis dependence, and PTSD by medical record.  The examiner stated that because of the Veteran's daily excessive consumption of alcohol and marijuana, much of his mood disorder including anxiety, sleeping difficulties, memory problems, and avoidance could be due to the use of drugs.  The examiner based the PTSD diagnosis upon the medical record.  The examiner was unable to determine the etiology of the Veteran's PTSD as the Veteran had difficulty recalling events.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

To have engaged in combat with the enemy, a veteran must have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Service department evidence that a veteran engaged in combat or was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6257(2000).  

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39845 (July 13, 2010).

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  The Board finds that the evidence shows a diagnosis of and treatment for PTSD by VA psychologist or psychiatrists based upon his fear of hostile military or terrorist acts during his service.  The Board is cognizant that the Veteran's claimed stressors have not been clearly verified.  However, the Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the VA examiner indicated that the Veteran was unable to recall his specific experiences in Vietnam, review of the record shows that the Veteran reported several stressors during treatment at VA, and the examiner interpreted the psychiatric treatment records to support a diagnosis of PTSD.  Additionally, following psychiatric testing in September 2009, a therapist found a diagnosis of PTSD to be appropriate.

The Board finds that the evidence shows that the Veteran has PTSD as a result of his military service.  Therefore, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


